            Case 9:21-mj-00003-ZJH Document 5 Filed 01/21/21 Page 1 of 2 PageID #: 11
AO 94 (Rev. 01/09) Commitment to Another District



                                     UNITED STATES DISTRICT COURT
                                                               for the                                 FILED: 1/21/21
                                                                                                   U.S. DISTRICT COURT
                                                    EASTERN District of TEXAS
                                                                                                 EASTERN DISTRICT COURT
                 United States of America                        )
                                                                                                 DAVID A. O'TOOLE, CLERK
                            v.                                   )
                                                                 )       Case No.   9:21mj3
                                                                 )
                    Daniel Page Adams                            )         Charging District’s
                           Defendant                             )         Case No. 21mj81

                                          COMMITMENT TO ANOTHER DISTRICT

         The defendant has been ordered to appear in
the                                                                                  District of Columbia           .
The defendant may need an interpreter for this
language:                                                                                                     .

         The defendant:
                                    will retain an attorney.
                                T is requesting court-appointed counsel.

         The defendant remains in custody after the initial appearance.

        IT IS ORDERED: The United States marshal must transport the defendant, together with a copy of
this order, to the charging district and deliver the defendant to the United States marshal for that district, or to
another officer authorized to receive the defendant. The marshal or officer in the charging district should
immediately notify the United States attorney and the clerk of court for that district of the defendant’s arrival
so that further proceedings may be promptly scheduled. The clerk of this district must promptly transmit the
papers and any bail to the charging district.



Date: Jan 21, 2021
                                                                                       Judge’s signature

                                                                            Zack Hawthorn, U.S. Magistrate Judge
                                                                                     Printed name and title




         This commitment was received and executed as follows:

DATE COMMITMENT ORDER RECEIVED:           ____________________________________________________

PLACE OF COMMITMENT: _______________________________________________________________________________

DATE DEFENDANT COMMITTED: _________________________________________________________________________


DATE: ________________________ (BY) DEPUTY MARSHAL______________________________
Case 9:21-mj-00003-ZJH Document 5 Filed 01/21/21 Page 2 of 2 PageID #: 12
